Structured Asset Trust Unit Repackagings (SATURNS) The May Department Stores Company Debenture Backed Series 2003-7 Reporting Package Table of Contents Payment Date: Prior Payment: Next Payment: Record Date: 15-Jul-10 15-Jul-10 15-Jan-10 18-Jan-11 12-Jul-10 Administrator: Thais Hayum 312.904.8944 thais.hayum@bankofamerica.com Statement Date: 540 W. Madison Street, Suite 1800 Chicago, IL 60661 USA Statements to Certificateholders Cash Reconciliation Summary Bond Interest Reconciliation Other Related Information Other Related Information Rating Information Realized Loss Detail Page 2 Page 3 Page 4 Page 5 Page 6 Page 7 Page 8 Page(s) Information is available for this issue from the following sources Issue Id: Monthly Data File Name: SAT00307 SAT00307_201007_3.ZIP Closing Date: First Payment Date: Rated Final Payment: Date: 7-May-03 15-Jul-03 15-Jan-32 Parties to The Transaction Depositor: MS Structured Asset Corp Underwriter: Morgan Stanley Capital Services, Inc Rating Agency: Standard & Poor's, Inc./Moody's Investors Service, Inc. Bank of America Merrill Lynch www.etrustee.net Page 1 of 8 13-Jul-2010 - 06:18 (L240-L242) (c) 2010 Bank of America Corporation Class CUSIP Original Opening Principal Principal Negative Closing Interest Interest Pass-Through Factor per $ 1000 Factor per $ 1000 Factor per $ 1000 Factor per $ 1000 Factor per $ 1000 Factor per $ 1000 Factor per $ 1000 Next Rate(3) WAC: WAMM: Payment Date: Prior Payment: Next Payment: Record Date: 41.088000% 15-Jul-10 15-Jul-10 15-Jan-10 18-Jan-11 12-Jul-10 Structured Asset Trust Unit Repackagings (SATURNS) The May Department Stores Company Debenture Backed Series 2003-7 Face Value (1) Balance Payment Adj. or Loss Amortization Balance Payment (2) Adjustment Rate Grantor Trust Statement Date: 1000.000000000 0.000000000 0.000000000 1000.000000000 31.250000000 Fixed 0.00 0.00 0.000000000 6.2500000000% 0.000000000 80411E203 A UNIT 25,000,000.00 0.00 25,000,000.00 1000.000000000 0.000000000 0.000000000 1000.000000000 2.990000000 Fixed 0.00 0.00 0.000000000 0.5980000000% 0.000000000 N 80411EAA2 B UNIT 25,000,000.00 0.00 25,000,000.00 Total P&I Payment 0.00 0.00 25,000,000.00 25,000,000.00 856,000.00 Total 25,000,000.00 0.00 0.00 856,000.00 13-Jul-2010 - 06:18 (L240-L242) (c) 2010 Bank of America Corporation Page 2 of 8 Notes: (1) N denotes notional balance not included in total (2) Accrued Interest Plus/Minus Interest Adjustment Minus Deferred Interest equals Interest Payment (3) Estimated. * Denotes Controlling Class Structured Asset Trust Unit Repackagings (SATURNS) Payment Date: Prior Payment: Next Payment: Record Date: 15-Jul-10 15-Jul-10 15-Jan-10 18-Jan-11 12-Jul-10 The May Department Stores Company Debenture Backed Series 2003-7 Statement Date: Cash Reconciliation Summary Current Scheduled Interest Interest Summary Less Deferred Interest Plus Gross Advance Interest Less PPIS Reducing Scheduled Int 856,000.00 0.00 0.00 Less ASER Interest Adv Reduction 0.00 Less Other Adjustment 0.00 Total 856,000.00 Unscheduled Interest: Prepayment Penalties 0.00 Yield Maintenance Penalties 0.00 Other Interest Proceeds 0.00 Total 0.00 Less Fees & Expenses Paid By/To Servicer Less Fee Paid To Servicer Less Fee Strips Paid by Servicer Special Servicing Fees Interest Due Serv on Advances Recoup of Prior Advances Misc. Fees & Expenses Total Unscheduled Fees & Expenses Total Interest Due Trust Less Fees & Expenses Paid By/To Trust Trustee Fee Fee Strips Interest Reserve Withholding Plus Interest Reserve Deposit Total Total Interest Due Certs Principal Summary Scheduled Principal: Current Scheduled Principal Advanced Scheduled Principal Scheduled Principal Unscheduled Principal: Curtailments Prepayments in Full Liquidation Proceeds Repurchase Proceeds Other Principal Proceeds Total Unscheduled Principal Remittance Principal Remittance P&I Due Trust Remittance P&I Due Certs Pool Balance Summary Beginning Pool Scheduled Principal Unscheduled Principal Deferred Interest Liquidations Repurchases Ending Pool Balance Count Principal Interest Prior Outstanding Plus Current Period Less Recovered Ending Outstanding Servicing Fee Summary Current Servicing Fees Plus Fees Advanced for PPIS Less Reduction for PPIS Plus Delinquent Servicing Fees Total Servicing Fees PPIS Summary Gross PPIS Reduced by PPIE Reduced by Shortfalls in Fees Reduced by Other Amounts PPIS Reducing Scheduled Interest PPIS Reducing Servicing Fee PPIS Due Certificate 0.00 0.00 0.00 0.00 0.00 0.00 856,000.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 856,000.00 2 0 0 0 2 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 856,000.00 Interest Not Advanced ( Current Period ) 0.00 0.00 Workout Fees Liquidation Fees 0.00 0.00 Less Non Recovered 0.00 0.00 0.00 0.00 0.00 Advance Summary (Advance Made by Servicer) 0 0.00 Misc. Fees 856,000.00 Page 3 of 8 13-Jul-2010 - 06:18 (L240-L242) (c) 2010 Bank of America Corporation Structured Asset Trust Unit Repackagings (SATURNS) Class Accrued Payment Date: Prior Payment: Next Payment: Record Date: 15-Jul-10 15-Jul-10 15-Jan-10 18-Jan-11 12-Jul-10 The May Department Stores Company Debenture Backed Series 2003-7 Bond Interest Reconciliation Deductions Allocable Deferred & Prior Prepay- Other Additions Interest Credit Support Original Current(4) Accrual Int. Short- falls Due ment Interest Interest (2) Payment Amount PPIS Interest Certificate Accretion Interest Loss/Exp Interest Penalties Proceeds (1) Interest Shortfalls Certificate Rate Pass Thru Method Days Outstanding Remaining Statement Date: Distributable Current Period (Shortfall)/ Recovery Int Accrual on Prior Shortfall (3) 0.00 0.00 0.00 0.00 0.00 A UNIT 781,250.00 781,250.00 781,250.00 0.00 NA NA 6.2500000000% 0.00 0.00 0.00 30/360 0.00 0.00 0.00 0.00 0.00 B UNIT 74,750.00 74,750.00 74,750.00 0.00 NA NA 0.5980000000% 0.00 0.00 0.00 30/360 0.00 0.00 0.00 0.00 0.00 856,000.00 856,000.00 856,000.00 0.00 0.00 0.00 (2) Accrued - Deductions + Additions Interest (3) Includes interest accrued on outstanding Interest Shortfalls and/or Loss Allocations. Where applicable. 13-Jul-2010 - 06:18 (L240-L242) (c) 2010 Bank of America Corporation Page 4 of 8 (1) Other Interest Proceeds are additional interest amounts specifically allocated to the bond(s) and used in determining the bonds Distributable Interest. (4) Determined as follows: (A) the ending balance of all the classes less (B) the sum of (i) the ending balance of the class and (ii) the ending balance of all classes which are not subordinate to the class divided by (A). Structured Asset Trust Unit Repackagings (SATURNS) Payment Date: Prior Payment: Next Payment: Record Date: 15-Jul-10 15-Jul-10 15-Jan-10 18-Jan-11 12-Jul-10 The May Department Stores Company Debenture Backed Series 2003-7 Other Related Information Statement Date: Swap Receipents Swap Amount Received Next Swap Rate None 0.00% Swap Information Page 5 of 8 13-Jul-2010 - 06:18 (L240-L242) (c) 2010 Bank of America Corporation Structured Asset Trust Unit Repackagings (SATURNS) Payment Date: Prior Payment: Next Payment: Record Date: 15-Jul-10 15-Jul-10 15-Jan-10 18-Jan-11 12-Jul-10 The May Department Stores Company Debenture Backed Series 2003-7 Other Related Information Statement Date: The underlying security issuer or guarantor, as applicable, is subject to the informational requirements of the Exchange Act. The underlying security issuer or guarantor, as applicable, currently files reports, proxy statements and other information with the SEC. Those periodic reports, current reports and other reports and other information can be inspected and copied at the public reference facilities maintained by the SEC at Room 1024, 450 Fifth Street, N.W., Washington, D.C. 20549, at prescribed rates. The SEC also maintains a website on the internet at http://www.sec.gov at which users can view and download copies of reports, proxy, information statements and other information filed electronically. In addition, those reports and other information may also be obtained from the underlying security issuer by making a request to the underlying security issuer. Page 6 of 8 13-Jul-2010 - 06:18 (L240-L242) (c) 2010 Bank of America Corporation Structured Asset Trust Unit Repackagings (SATURNS) Payment Date: Prior Payment: Next Payment: Record Date: 15-Jul-10 15-Jul-10 15-Jan-10 18-Jan-11 12-Jul-10 The May Department Stores Company Debenture Backed Series 2003-7 Rating Information Class CUSIP Fitch Moody's S&P Fitch Moody's S&P Original Ratings Rating Change/Change Date(1) Statement Date: A UNIT 80411E203 NR A2 A Ba1 6/1/10 BB+ 5/17/10 B UNIT 80411EAA2 NR A2 A Ba1 6/1/10 BB+ 5/17/10 Page 7 of 8 13-Jul-2010 - 06:18 (L240-L242) (c) 2010 Bank of America Corporation NR - Designates that the class was not rated by the rating agency. (1) Changed ratings provided on this report are based on information provided by the applicable rating agency via electronic transmission. It shall be understood that this transmission will generally have been provided to Bank of America within 30 days of the payment date listed on this statement. Because ratings may have changed during the 30 day window, or may not be being provided by the rating agency in an electronic format and therefore not being updated on this report, Bank of America recommends that investors obtain current rating information directly from the rating agency. Structured Asset Trust Unit Repackagings (SATURNS) Payment Date: Prior Payment: Next Payment: Record Date: 15-Jul-10 15-Jul-10 15-Jan-10 18-Jan-11 12-Jul-10 The May Department Stores Company Debenture Backed Series 2003-7 Realized Loss Detail Period Disclosure Control # Appraisal Date Appraisal Value Beginning Scheduled Balance Gross Proceeds Gross Proceeds as a % of Sched. Balance Aggregate Liquidation Expenses * Net Liquidation Proceeds Net Proceeds as a % of Sched. Balance Statement Date: Realized Loss Current Total Cumulative 13-Jul-2010 - 06:18 (L240-L242) (c) 2010 Bank of America Corporation Page 8 of 8 * Aggregate liquidation expenses also include outstanding P&I advances and unpaid servicing fees, unpaid trustee fees, etc
